DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments
112(b) rejections.  Applicant’s amendment overcomes the first of 2 rejections under 112(b) but not the second.  For the second indefiniteness rejection, Applicant appears to be non-responsive as it does not show in the Remarks that Applicant addresses or argues against the second 112(b) rejection (see e.g., Remarks, page 7, first introductory paragraph, only one of two 112(b) rejections is mentioned, and the issue words “simple” and “intuitive” are nowhere in the Remarks). 
Because it is unclear what is meant by “simple” or “intuitive” and how one determines such, and because the specification provides no guidance on either (the word “intuitive” isn’t in the specification), and because Applicant is unresponsive to this rejection, this rejection is maintained.  Applicant is asked to please respond by amendment or argument to this rejection in the next reply. 
112(f). The invocation of 112(f) is withdrawn. 
102/103 Rejections. Applicant’s arguments have been considered and are not persuasive. Thus, the 102 rejections are maintained.  
The current application provides a great deal of technical information, in paragraphs [0012-0020]…No such information is provided in the Garcia article or the YouTube video.”  Stated differently, the 102/103 rejections are not rejections to the application or what is contained or not contained in the written description compared to the same in the prior art. What matters most is what is claimed (i.e. what is recited in the claims) and does the prior art teach this?  Accordingly, the above types of arguments (ones that claim that the reference doesn’t have as much detail as the written description, without any link or reference to what is claimed) are not found persuasive. 
	Regarding arguments to actual claim features, the examiner disagrees with Applicant’s argument that the references do not teach, per claim 1, stored information representing a 3D volume.  See Garcia, 13 and 15 (included herein and in the prior office action) – an application to compare with a maximally dimensioned bag for a free option teaches this feature. (Remarks, page 24).  The examiner is also not persuaded that the prior art does not teach a visual representation of the 3D volume w/in a representation of a scene captured by a camera (Remarks, page 24).  Here again, see Garcia 10, 13 and 15.  At page 26 of the Remarks, it is unclear if Applicant is arguing that Monkey Miles is non-analogous (???) because Applicant does not use that specific term.   In any event, the examiner disagrees with a supposed argument that Monkey Miles is non-analogous and requests Applicant please clarify if that is the argument or not.  Accordingly, the prior art rejections are maintained.  



Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites “to provide a simple, intuitive visual indication.”  It is unclear as to what “simple” or “intuitive” is.  Claim 4 is rejected because of its dependence on Claim 3.  The specification provides no guidance on either term, and the second, “intuitive” is not to be found in the specification.  Clarification and correction are required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Garcia” (“This App Uses Augmented Reality to Show You Your Seat Before You Step on the Plane”).

Regarding Claim 9:	
Garcia discloses a method that visually compares an object with an allowed volume for the object (“The app also lets you compare your actual luggage with an AR projection of a standard size bag that would fit the bin requirements of your airline. That way, you definitely know if your carry-on bag is the right size before you even leave the house.”  Garcia 2.), the method comprising: 
displaying a virtual image of the allowed volume incorporated within a continuously updated electronic display of a scene within the field of view of a camera at an apparent location within the field of view of a camera (
    PNG
    media_image1.png
    458
    721
    media_image1.png
    Greyscale
 Garcia 13.  There is a visual representation of a maximally-dimensioned bag for the free option.  The iPad is showing live view its camera sees.

    PNG
    media_image2.png
    509
    793
    media_image2.png
    Greyscale

Garcia 15. ); and 
positioning the object at a location within the field of view of a camera corresponding to the apparent location of the virtual image of the allowed volume, so that the object appears to be partially or fully contained within the virtual image of the allowed volume ( Id. ).


Regarding claim 10: 
Garcia discloses: the method of claim 9 wherein the electronic display and camera are incorporated within a smart phone (“. . . with the AR projection of a life-sized cabin visible on the smartphone or tablet of your choice . . . ” Garcia 2.).
Regarding claim 12: 
Garcia discloses: the method of claim 9 incorporated into an automated travel-recommendation-and-booking system to allow clients of the automated travel-recommendation-and-booking system to determine whether their personal items and luggage are within dimensional restrictions specified for the personal items and luggage by transportation organizations (
“The app also lets you compare your actual luggage with an AR projection of a standard size bag that would fit the bin requirements of your airline. That way, you definitely know if your carry-on bag is the right size before you even leave the house.”  Garcia 2.
App in the Air is an automated travel-recommendation-and-booking system. 

    PNG
    media_image3.png
    490
    761
    media_image3.png
    Greyscale
   Garcia 10.

    PNG
    media_image4.png
    490
    757
    media_image4.png
    Greyscale
Garcia 11.).

	Regarding claim 20: 
Garcia discloses: a data-storage device encoded with processor instructions that, when executed by one or more processors of a processor-controlled device (Garcia discloses the use of iPad or smartphone.), control the processor-controlled device to: 
display a virtual image of an allowed volume incorporated within a continuously updated electronic display of a scene within the field of view of a camera at an apparent location within the field of view of a camera (see Claim 9 rejection for detailed analysis.); and 
when an object is positioned at a location within the field of view of a camera corresponding to the apparent location of the virtual image of the allowed volume, displaying the object as being partially or fully contained within the virtual image of the allowed volume (see above mapping to Claim 9 rejection for detailed analysis.).



Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-8, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Miller et al. (US Patent No. 10,268,892 B1).

Regarding claim 1: 
Garcia discloses an augmented-reality comparator (“The app also lets you compare your actual luggage with an AR1 projection of a standard size bag that would fit the bin requirements of your airline. That way, you definitely know if your carry-on bag is the right size before you even leave the house.”  Garcia 2. ) comprising: 
a processor-controlled device that includes one or more processors, a memory, a camera, an electronic display that displays an image captured by a camera, stored information representing a three-dimensional volume, and stored processor instructions that, when executed by one or more processors within the processor-controlled device, control the processor-controlled device to (

    PNG
    media_image1.png
    458
    721
    media_image1.png
    Greyscale
  Garcia 13.  The iPad used is mapped to be the recited “device.”  The iPad has processor(s), memory, camera, and display.  “. . . with the AR projection of a life-sized cabin visible on the smartphone or tablet of your choice . . . ” Garcia 2.)
display, on the electronic display, a visual representation of the three-dimensional volume within a representation of a scene captured by the camera (

    PNG
    media_image1.png
    458
    721
    media_image1.png
    Greyscale
 Garcia 13.  There is a visual representation of a maximally-dimensioned bag for the free option.  The iPad is showing live view its camera sees. ) so that, 
when an object is positioned at the apparent location of the visual representation of the three-dimensional volume (Id.  The object is mapped to the real bag in the scene. ), a visual indication is displayed, on the electronic display, of whether or not the object can be placed within the three-dimensional volume (“The app also lets you compare your actual luggage with an AR projection of a standard size bag that would fit the bin requirements of your airline. That way, you definitely know if your carry-on bag is the right size before you even leave the house.”  Garcia 2.


    PNG
    media_image2.png
    509
    793
    media_image2.png
    Greyscale

Garcia 15. 
(b) The second type of visual indication may be the virtual word “Free,” which turned red compared to previous frames.  However, the narrator did not explicitly comment on that particular feature.  
(c) The Examiner would also introduce a secondary reference to teach the feature of “visual indication.”).
The Examiner stated that the visual indication may be the virtual word “Free,” which turned red in the frame (Garcia 15) compared to previous frames.  However, the Miller to show the teaching is explicit. 
Miller discloses a visual indication . . . of whether or not the object can be placed within the three-dimensional volume (
    PNG
    media_image5.png
    354
    441
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    357
    435
    media_image6.png
    Greyscale
). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Garcia with Miller.  The suggestion/motivation would have been in order to make a user better informed.  


	Regarding claim 2: 
Garcia in view of Miller discloses: the augmented-reality comparator of claim 1 
wherein the object is a personal item, such as a carry-on bag or luggage (
    PNG
    media_image1.png
    458
    721
    media_image1.png
    Greyscale
 Garcia 13. ); 
wherein the three-dimensional volume represents the maximally-dimensioned volume for the personal item ( Id. ); and 
wherein the augmented-reality comparator provides a visual indication of whether or not the personal item has a volume equal to, or contained within, the maximally-dimensioned volume (“The app also lets you compare your actual luggage with an AR projection of a standard size bag that would fit the bin requirements of your airline. That way, you definitely know if your carry-on bag is the right size before you even leave the house.”  Garcia 2.


    PNG
    media_image2.png
    509
    793
    media_image2.png
    Greyscale

Garcia 15. 
(b) The second type of visual indication may be the virtual word “Free,” which turned red compared to previous frames.  However, the narrator did not explicitly comment on that particular feature.  

    PNG
    media_image5.png
    354
    441
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    357
    435
    media_image6.png
    Greyscale

).


Regarding claim 3: 
Garcia in view of Miller discloses the augmented-reality comparator of claim 2 
wherein the augmented-reality comparator operates cooperatively with an automated travel-recommendation-and-booking system to provide a simple, intuitive visual indication of whether a personal item meets the dimensional restrictions for the personal-item category to which the personal item belongs for a recommended or booked trip (“The app also lets you compare your actual luggage with an AR projection of a standard size bag that would fit the bin requirements of your airline. That way, you definitely know if your carry-on bag is the right size before you even leave the house.”  Garcia 2.
App in the Air is an automated travel-recommendation-and-booking system. 

    PNG
    media_image3.png
    490
    761
    media_image3.png
    Greyscale
   Garcia 10.

    PNG
    media_image4.png
    490
    757
    media_image4.png
    Greyscale

Garcia 11. ).


	Regarding claim 5: 
Garcia in view of Miller discloses: the augmented-reality comparator of claim 1 wherein the processor-controlled device is a smart phone and the camera is a digital camera that continuously displays representations of the scenes within a field of view of the camera (
    PNG
    media_image1.png
    458
    721
    media_image1.png
    Greyscale
 Garcia 13. 
“. . . with the AR projection of a life-sized cabin visible on the smartphone or tablet of your choice . . . ” Garcia 2. ).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Garcia, to obtain the above. The motivation would be to take advantage of known hardware to perform tasks. 


Regarding claim 6: 
Garcia in view of Miller discloses: the augmented-reality comparator of claim 5 wherein the stored processor instructions further control the smart phone to: 
display textural indications of the numbers and maximum allowed dimensions of each object type of a set of object types (

    PNG
    media_image1.png
    458
    721
    media_image1.png
    Greyscale

Garcia 13.
The textual information indicates there are two bag options, one is free, and the other costs 35 euros. 

    PNG
    media_image6.png
    357
    435
    media_image6.png
    Greyscale
  Miller. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Garcia with Miller.  The suggestion/motivation would have been in order to make a user aware the requirements.  The same user may use alternative method to validate a finding by the system. ); and 
when a particular type of object is selected (when the iPad focuses of one virtual bag, the virtual bag is selected; when one tries to place the real bag within the virtual bag is also a selection), continuously display representations of the scenes within the field of view of the camera while overlaying, within the representations, a graphic that represents a request to translate and orient the smart phone in three-dimensional space so that the graphic corresponds to a substantially flat surface (
    PNG
    media_image7.png
    489
    759
    media_image7.png
    Greyscale

Garcia 18.  

    PNG
    media_image8.png
    493
    757
    media_image8.png
    Greyscale

Garcia 19. 
The flat surfaces of the virtual bag may correspond to the graphic.  The user in the YouTube videos tries to translate and orient the iPad so that some flat surfaces of the virtual bag correspond to substantially flat surfaces of the real bag. ).


Regarding claim 7: 
Garcia in view of Miller discloses: the augmented-reality comparator of claim 6 wherein the stored processor instructions further control the smart phone to: 
generate a semi-transparent virtual image of a model of a volume corresponding to the maximum allowable volume for the selected type of object (

    PNG
    media_image8.png
    493
    757
    media_image8.png
    Greyscale

Garcia 19.
	Even though the real bag is smaller than and inside of the bigger virtual bag, one is able to see some visual details of the real bag.  Therefore, the virtual bag/volume is semi-transparent. 

    PNG
    media_image9.png
    525
    797
    media_image9.png
    Greyscale
  Garcia 16.  The logo of the real bag is also shown through the virtual bag, even though the virtual bag is supposed to occlude the real bag.
The virtual bags are semitransparent and it is clear to the Examiner based on the screenshots.  However, when the document is loaded into the agency’s system, the quality of the images may deteriorate.  The Examiner advise Applicant to find the original website and examine the YouTube clip, if he/she is not confident about the Examiner’s determination. 
For the purposes of compact prosecution, the Examiner also conducts an obviousness analysis.  The Examiner takes an Official Notice that it would have been well-known in the art that virtual objects may be made semitransparent, so that a virtual/augmented scene will be able to show occluded objects.  The benefits of  
incorporate the virtual image in the representations of the scenes within the field of view of the camera, positioning the virtual image at a point selected in response to the displayed graphic (Id. The point is selected by moving and/or reorientation the iPad or smartphone. ).


Regarding claim 8: 
Garcia in view of Miller discloses: the augmented-reality comparator of claim 7 wherein the stored processor instructions further control the smart phone to: 
when the object is positioned at the apparent location of the visual representation of the three-dimensional volume, display the semi-transparent virtual image of the model superimposed over all or a portion of the object (

    PNG
    media_image8.png
    493
    757
    media_image8.png
    Greyscale

Garcia 19.
Even though the real bag is smaller than and inside of the bigger virtual bag, one is able to see some visual details of the real bag.  Therefore, the virtual bag/volume is semi-transparent. 

    PNG
    media_image9.png
    525
    797
    media_image9.png
    Greyscale
  Garcia 16.  The logo of the real bag is also shown through the virtual bag, even though the virtual bag is supposed to occlude the real bag.
The virtual bags are semitransparent and it is clear to the Examiner based on the screenshots.  However, when the document is loaded into the agency’s system, the quality of the images may deteriorate.  The Examiner advise Applicant to find the original website and examine the YouTube clip, if he/she is not confident about the Examiner’s determination. 
For the purposes of compact prosecution, the Examiner also conducts an obviousness analysis.  The Examiner takes an Official Notice that it would have been well-known in the art that virtual objects may be made semitransparent, so that a virtual/augmented scene will be able to show occluded objects.  The benefits of ).


	Regarding claim 15: 
Garcia discloses: an automated flight-recommendation-and-booking system (App in the Air is an automated flight-recommendation-and-booking system.) comprising: 
electronically stored information about flights, airlines, and other information relevant to air travel (“During the innovation session of the International Air Transport Association (IATA) World Passenger Summit in Barcelona this week, the developers of the ‘personal flight assistant’ App in the Air gave a full live demo of an augmented reality, artificial intelligence-powered, voice-search engine, designed exclusively for air travel.”  Garcia 1, 2. ); 
a flight-recommendation-and-booking system (Id.  App in the Air is an automated travel-recommendation-and-booking system) …and 
an augmented-reality baggage comparator that displays a semi-transparent virtual image of a maximum-dimension volume so that a user can attempt to position a real object within the displayed semi-transparent maximum-dimension volume in order to determine whether or not the real object conforms to maximum allowed dimensions for a selected type of personal item or baggage (“The app also lets you compare your actual luggage with an AR projection of a standard size bag that would fit the bin requirements of your airline. That way, you 

    PNG
    media_image1.png
    458
    721
    media_image1.png
    Greyscale
 Garcia 13.  There is a visual representation of a maximally-dimensioned bag for the free option.  The iPad is showing live view its camera sees.

    PNG
    media_image7.png
    489
    759
    media_image7.png
    Greyscale

Garcia 18. 

    PNG
    media_image8.png
    493
    757
    media_image8.png
    Greyscale

Garcia 19.
Even though the real bag is smaller than and inside of the bigger virtual bag, one is able to see some visual details of the real bag.  Therefore, the virtual bag/volume is semi-transparent. 

    PNG
    media_image9.png
    525
    797
    media_image9.png
    Greyscale
  Garcia 16.  The logo of the real bag is also shown through the virtual bag, even though the virtual bag is supposed to occlude the real bag.
The virtual bags are semitransparent and it is clear to the Examiner based on the screenshots.  However, when the document is loaded into the agency’s system, the quality of the images may deteriorate.  The Examiner advise Applicant to find the original website and examine the YouTube clip, if he/she is not confident about the Examiner’s determination. 
For the purposes of compact prosecution, the Examiner also conducts an obviousness analysis.  The Examiner takes an Official Notice that it would have been well-known in the art that virtual objects may be made semitransparent, so that a virtual/augmented scene will be able to show occluded objects.  The benefits of 
However Garcia does not explicitly disclose the flight-recommendation-and-booking system is implemented within a cloud-computing facility, data center, or one or more Internet-connected servers.
Miller discloses a software system is implemented within a cloud-computing facility, data center, or one or more Internet-connected servers (“The mobile device may include a wireless transceiver 126 for connecting the mobile device to external devices 118, or to other data networks or cloud-based systems, via a wireless link (e.g., Ethernet, Bluetooth).”  Miller col. 4 lines 35-40. 
The Examiner takes an Official Notice that a software system and its data may be implemented within a cloud-based system.  The benefits of combining this well-known knowledge would have been that the ability to serve a large number of people may be enhanced by the cloud-based system.  A cloud system may also add cost saving, security, and flexibility. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Garcia with Miller.  The suggestion/motivation would have been in order to scale a software system to serve more users.  A cloud system may also add cost saving, security, and flexibility.





	Regarding claim 17: 
Garcia in view of Miller discloses: the automated flight-recommendation-and-booking system of claim 15 wherein the augmented-reality baggage comparator is implemented within a smart phone that incorporates the semi-transparent virtual image of the maximum-dimension volume into a displayed representation of a scene within the field of view of a camera within the smart phone (
“. . . with the AR projection of a life-sized cabin visible on the smartphone or tablet of your choice . . . ” Garcia 2.

    PNG
    media_image7.png
    489
    759
    media_image7.png
    Greyscale

Garcia 18. 

    PNG
    media_image9.png
    525
    797
    media_image9.png
    Greyscale
  Garcia 16.).


Regarding claim 18:
Garcia in view of Miller discloses: the automated flight-recommendation-and-booking system of claim 15 wherein the semi-transparent virtual image of a maximum-dimension volume is a semi-transparent model of an example of a particular type of baggage (
    PNG
    media_image7.png
    489
    759
    media_image7.png
    Greyscale

Garcia 18. ).


Regarding claim 19: 
Garcia in view of Miller discloses: the automated flight-recommendation-and-booking system of claim 15 wherein 
the augmented-reality baggage comparator displays information about each of multiple types of baggage (
    PNG
    media_image1.png
    458
    721
    media_image1.png
    Greyscale

Garcia 13.
The textual information indicates there are two bag options, one is free, and the other costs 35 euros. ); 
solicits selection of a particular type of baggage (when the iPad focuses of one virtual bag, the virtual bag is selected; when one tries to place the real bag within the virtual bag is also a selection. 

    PNG
    media_image7.png
    489
    759
    media_image7.png
    Greyscale

Garcia 18. ); and 
displays a semi-transparent virtual image of a maximum-dimension volume for the selected type of baggage (Id.).


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Miller and further in view of Monkey-Miles (“Interline Agreement: How Your Bags Get Transferred Across Multiple Carriers”) (“Monkey-Miles”).

Regarding claim 4: 
The applied references to claim 3 do not proactively teach claim 4. Consider the following. 
In analogous art, Monkey-Miles teaches: the augmented-reality comparator of claim 3, wherein, for a trip that includes multiple legs on different types of transport and/or transport provided by different organizations, the maximally-dimensioned volume represents the most restrictive dimensional requirements with respect to all legs of the trip (“Interline Agreement: How Your Bags Get Transferred Across Multiple Carriers”  Monkey-Miles Title.  “Your checked baggage meets the most restrictive requirements for any of the airlines you’re traveling on.”  Monkey-Miles Title.  Section “Here’s the check list.” 
After Garcia in view of Miller is combined with Monkey-Miles, Garcia in view of Miller’s virtual bag is created according to the most restrictive dimensional requirements with respect to all legs of a trip.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Garcia in view of Miller with 


Regarding claim 16: 
The applied references to claim 15 do not proactively teach claim 16. Consider the following. 
In analogous art, Monkey-Miles discloses wherein the semi-transparent virtual image of the maximum-dimension volume represents a most restrictive set of dimensional restrictions for the object for any flight of a multi-flight trip (“Interline Agreement: How Your Bags Get Transferred Across Multiple Carriers”  Monkey-Miles Title.  “Your checked baggage meets the most restrictive requirements for any of the airlines you’re traveling on.”  Monkey-Miles Title.  Section “Here’s the check list.” 
After Garcia is combined with Monkey-Miles, Garcia in view of Miller’s virtual bag is created according to the most restrictive dimensional requirements with respect to all legs of a trip.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Garcia in view of Miller with Monkey-Miles.  The suggestion/motivation would have been in order to make the software more user friendly.   


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia. 

Regarding claim 13: 
Garcia discloses: the method of claim 9 wherein the virtual image of the allowed volume is semi-transparent, so that the object can be seen within the virtual image of the allowed volume 

    PNG
    media_image8.png
    493
    757
    media_image8.png
    Greyscale

Garcia 19.
	Even though the real bag is smaller than and inside of the bigger virtual bag, one is able to see some visual details of the real bag.  Therefore, the virtual bag/volume is semi-transparent. 

    PNG
    media_image9.png
    525
    797
    media_image9.png
    Greyscale
  Garcia 16.  The logo of the real bag is also shown through the virtual bag, even though the virtual bag is supposed to occlude the real bag.
The virtual bags are semitransparent and it is clear to the Examiner based on the screenshots.  However, when the document is loaded into the agency’s system, the quality of the images may deteriorate.  The Examiner advise Applicant to find the original website and examine the YouTube clip, if he/she is not confident about the Examiner’s determination. 
For the purposes of compact prosecution, the Examiner also conducts an obviousness analysis.  The Examiner takes an Official Notice that it would have been well-known in the art that virtual objects may be made semitransparent, so that a virtual/augmented scene will be able to show occluded objects.  The benefits of 


Regarding claim 14: 
Garcia discloses the method of claim 9 wherein the virtual image of the allowed volume is a semi-transparent model of a type of object that includes the object (
    PNG
    media_image8.png
    493
    757
    media_image8.png
    Greyscale

Garcia 19.).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Johnson (“Avoid baggage fees with Kayak’s new bag measurement tool”). 

Regarding claim 11: 
The applied reference to claim 9 does not proactively teach claim 11. Consider the following. 
In analogous art, Johnson discloses prior to displaying the virtual image of the allowed volume, a graphic is displayed to request that the camera be translated and oriented to correspond to a substantially flat surface in the scene (
    PNG
    media_image10.png
    433
    657
    media_image10.png
    Greyscale


In Johnson, this step is completed before other steps to compare volumes. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Garcia with Johnson.  The suggestion/motivation would have been in order to properly identify the floor to place the virtual baggage.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “AR” is the abbreviation for “Augmented Reality.”